MERRICK, Circuit Judge,
sustained the position taken by the counsel, Mr. Morgan, and decided that the magistrate in these cases had precisely the same power, and no more, than they had in any other criminal charge, to wit, the power to examine into the charge, and to release the party charged, or, in his discretion, to hold the party to bail to appear at the criminal court, or, in default of bail, to commit the party to jail for trial at the criminal court. The judge ordered the marshal to take the petitioner before the magistrate by whom she was committed, to be then discharged by him, or to give bail for her appearance at the criminal court, should the magistrate, on a further examination, think the case required it.